
	

114 HR 4790 IH: Recreation Not Red-Tape Act
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4790
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2016
			Mr. Blumenauer introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Agriculture, Education and the Workforce, Armed Services, Energy and Commerce, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To promote innovative approaches to outdoor recreation on Federal land and to open up opportunities
			 for collaboration with non-Federal partners, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Recreation Not Red-Tape Act. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Sense of Congress regarding outdoor recreation.
					TITLE I—Modernizing recreation permitting
					Sec. 101. Special recreation permitting.
					Sec. 102. Coordination of Federal and State recreation pass sales.
					Sec. 103. Online purchases of National Parks and Federal Recreational Lands Pass.
					TITLE II—Accessing the outdoors
					Sec. 201. Access for servicemembers and veterans.
					Sec. 202. Access for kids.
					Sec. 203. Access for seniors.
					TITLE III—Making recreation a priority
					Sec. 301. Labor statistics study.
					Sec. 302. Extension of seasonal recreation opportunities.
					Sec. 303. Recreation performance metrics.
					Sec. 304. Recreation mission.
					Sec. 305. Deposit of ski area permit rental fees in Federal Lands Recreation Enhancement Act
			 account.
					Sec. 306. National Recreation Area System.
					TITLE IV—Maintenance of public land
					Subtitle A—Volunteers
					Sec. 401. Private-sector volunteer enhancement program.
					Sec. 402. Forest Service volunteer liability.
					Subtitle B—Priority trail maintenance
					Sec. 411. Definition of Secretaries.
					Sec. 412. Priority trail maintenance program.
					Sec. 413. Priority Trail Maintenance Program Fund.
					Sec. 414. Interagency trail management.
					Subtitle C—Public Lands Service Corps Act amendments
					Sec. 421. Amendment to short title.
					Sec. 422. Reference.
					Sec. 423. Amendments to Public Lands Service Corps Act of 1993.
					Sec. 424. Direct hire authority.
 2.DefinitionsIn this Act: (1)Federal land management agencyThe term Federal land management agency has the meaning given the term in section 802 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801).
 (2)Federal recreational land and waterThe term Federal recreational land and water has the meaning given the term Federal recreational lands and waters in section 802 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801). (3)SecretariesExcept as otherwise provided in this Act, the term Secretaries means—
 (A)the Secretary of the Interior; and (B)the Secretary of Agriculture
 3.Sense of Congress regarding outdoor recreationIt is the sense of Congress that— (1)outdoor recreation and the $646,000,000,000 outdoor industry that outdoor recreation supports are vital to the United States;
 (2)access to outdoor recreation on land and waters of the United States is important to the health and wellness of all people of the United States, especially young people;
 (3)$524,800,000,000 of the amount described in paragraph (1) contributes to the travel and tourism industry of the United States, which generates over $2,000,000,000,000 in annual spending;
 (4)outdoor recreation, hunting, and fishing are appropriate uses of public land; (5)access to healthy public land and water is critical to supporting the uses described in paragraph (4);
 (6)the States are uniquely positioned to improve conditions for sustainable outdoor recreation opportunities, funding, and access;
 (7)Congress supports the creation of outdoor recreation sector leadership positions within the economic development offices of States or in the office of the Governor, as well as coordination with recreation and tourism organizations within the State to guide the growth of this sector, as evidenced by recent examples in the States of Colorado, Utah, and Washington;
 (8)State and local recreation and tourism offices play a pivotal role in— (A)coordinating State outdoor recreation policies, management, and promotion among Federal, State, and local agencies and entities;
 (B)disseminating information, increasing awareness, and growing demand for outdoor recreation experiences among visitors across the United States and throughout the world;
 (C)improving funding for, access to, and participation in outdoor recreation; and (D)promoting economic development in the State by coordinating with stakeholders, improving recreational opportunities, and recruiting outdoor recreation businesses;
 (9)Congress supports the coordination and collaboration of the Federal and State land and water management agencies in the delivery of visitor services and management of outdoor recreation for the United States; and
 (10)Congress recognizes— (A)the growing role that recreation has on Federal public land;
 (B)the need to provide adequate staffing within Federal land management agencies to facilitate sustainable and accessible outdoor recreation opportunities; and
 (C)the important role that volunteers and volunteer partnerships play in maintaining public land. IModernizing recreation permitting 101.Special recreation permittingSection 803(h) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(h)) is amended—
 (1)by striking The Secretary and inserting the following:  (1)In generalThe Secretary; and
 (2)by adding at the end the following:  (2)Outfitters and guides (A)DefinitionsIn this paragraph:
 (i)Associated agencyThe term associated agency means any agency that manages land on which a trip that is the subject of a special recreation permit would be conducted after departing the land managed by the lead agency.
 (ii)Lead agencyThe term lead agency means the agency that manages the land from which a trip that is the subject of the special recreation permit originates.
								(B)Outfitter and guide permits
 (i)In generalIn issuing special recreation permits or charging special recreation permit fees in connection with the issuance of permits under paragraph (1) with respect to outfitters and guides, within a reasonable time after the date of enactment of the Recreation Not Red-Tape Act, the Director of the Bureau of Land Management and the Chief of the Forest Service shall adopt a consistent and uniform permitting process in accordance with clause (ii) across agencies and district boundaries, in consultation with the public, including stakeholder groups that represent the interests of organizations that facilitate outdoor access.
 (ii)Permitting processThe permitting process described in clause (i) shall include— (I)standard paperwork that is concise and understandable to the general public;
 (II)a standard submission process; (III)consistent deadlines; and
 (IV)outreach materials to help outfitters and guides navigate the permitting process. (C)Permit for cross-jurisdictional tripsIn the case of a trip that will cross jurisdictional boundaries—
 (i)only 1 permit application shall be required; (ii)the permit application required under clause (i) shall be—
 (I)the application required by the lead agency; and (II)submitted to the lead agency;
 (iii)the Secretaries shall coordinate, consistent with the authority of the Secretaries under section 330 of the Department of the Interior and Related Agencies Appropriations Act, 2001 (43 U.S.C. 1703), to develop, in consultation with the public (including stakeholder groups that represent the interests of organizations that facilitate outdoor access), a process for issuing 1 joint permit that covers the entirety of the trip; and
 (iv)the Secretaries shall consider the findings, requirements, interests, and needs of the lead agency and any associated agencies when developing the permit process developed under clause (iii).
 (D)Reasonable timeframeThe Secretaries shall complete the permitting process under subparagraph (B) within a reasonable timeframe.
 (E)Online availabilityTo the maximum extent practicable, where feasible and efficient, the Secretaries shall make available—
 (i)all special recreation permit applications, to be filled out and submitted online; and (ii)online information regarding—
 (I)the application process; and (II)the means by which an applicant can contact the Secretaries for guidance on the permit process before submitting a permit application..
				102.Coordination of Federal and State recreation pass sales
 (a)In generalThe Federal Lands Recreation Enhancement Act is amended by inserting after section 805 (16 U.S.C. 6804) the following:
					
						805A.Coordination of Federal and State recreation pass sales
							(a)Establishment of program
 (1)In generalThe Secretaries are encouraged to work with States to coordinate the sale of Federal and State recreation passes in a way that allows a purchaser to buy both a Federal pass and a State pass in the same location and in the same transaction.
 (2)Included passesPasses covered by the program established under paragraph (1) include— (A)a National Parks and Federal Recreational Lands Pass under section 805; and
 (B)a pass that shall cover any fees charged by participating States and localities for entrance and recreational use of parks and public land in the participating States.
									(b)Agreements with States
 (1)In generalThe Secretaries, after consultation with the States, may enter into agreements with States to coordinate the sale of passes as described in subsection (a)(1).
 (2)NoticeIn entering into an agreement under paragraph (1), the Secretaries shall publish in the Federal Register a notice describing the agreement..
 (b)Conforming amendmentSection 805(a)(9) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6804(a)(9)) is amended by inserting and section 805A before the period at the end.
				103.Online purchases of National Parks and Federal Recreational Lands Pass
 (a)In generalSection 805(a)(6) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6804(a)(6)) is amended by striking subparagraph (A) and inserting the following:
					
 (A)In generalThe Secretaries shall sell the National Parks and Federal Recreational Lands Pass— (i)at all Federal recreational lands and waters at which an entrance fee or a standard amenity recreation fee is charged;
 (ii)at such other locations as the Secretaries consider appropriate and feasible; and (iii)through the website of each of the Federal land management agencies and the websites of the relevant units and subunits of those agencies, with—
 (I)a prominent link on each website; and (II)information about where and when passes are needed..
 (b)Entrance pass and amenity feesThe Secretaries shall make available for purchase or payment online, if appropriate and feasible, for each unit where passes and fees are required—
 (1)all entrance fees under section 803(e) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(e));
 (2)all standard amenity recreation fees under section 803(f) of that Act (16 U.S.C. 6802(f)); and (3)all expanded amenity recreation fees under section 803(g) of that Act (16 U.S.C. 6802(g)).
					IIAccessing the outdoors
			201.Access for servicemembers and veterans
 (a)In generalThe Secretaries are encouraged to work with the Secretary of Defense and the Secretary of Veterans Affairs on ways to ensure veterans have access to the outdoors and to outdoor programs as a part of the basic services provided to veterans.
 (b)Inclusion of informationEach branch of the Armed Forces is encouraged to include information about outdoor recreation in the materials and counseling services provided in the Transition Assistance Program, including—
 (1)the benefits of outdoor recreation for physical and mental health; (2)maps of parks, trails, and other recreation sites within 200 miles of military bases;
 (3)resources to access guided outdoor trips; and (4)information regarding the Public Land Corps of the National Park Service.
 (c)Outdoor recreation program attendanceEach branch of the Armed Forces is encouraged to permit members of the Armed Forces on active duty status, at the discretion of the commander of the member, to use not more than 7 days of a Permissive Temporary Duty Assignment allotted to the member to attend an outdoor recreation program following deployment.
				202.Access for kids
				(a)America the Beautiful passes
 (1)In generalThe Secretaries shall make available free of charge a certain quantity of America the Beautiful passes, to be determined by the Secretaries, to schools receiving funds under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) in each State for use by the school or by students enrolled in the school and their families.
 (2)DurationA pass shall be valid for a period of 1 year. (3)RenewalOn request of a school described in paragraph (1), the Secretaries may renew each pass provided under paragraph (1) upon expiration.
 (b)Educational materialsEach pass made available under subsection (a) shall be accompanied with— (1)educational materials on how to access and use the land covered by the pass; and
 (2)information on available programming and guided activities. (c)Curricula for schoolsThe Federal land management agencies shall coordinate to provide materials or curricula for all elementary schools and secondary schools—
 (1)to provide to students education on— (A)nearby land covered by the pass; and
 (B)activities available on that land; (2)to encourage field trips to that land; and
 (3)to encourage involvement in the Every Kid in a Park Program of the National Park Service. 203.Access for seniors (a)In generalThe Secretaries are encouraged to increase programs focused on improving education about, and access to, outdoor recreation opportunities on public land for individuals that are age 55 or older.
 (b)VolunteerismThe Corporation for National and Community Service and the Federal Interagency Team on Volunteerism are encouraged to work together to increase engagement of individuals that are age 55 or older in volunteer opportunities, particularly volunteer opportunities on public land, through the websites of the organizations.
				IIIMaking recreation a priority
 301.Labor statistics studyThe Secretaries, in consultation with the head of each Federal agency with jurisdiction over Federal land, shall conduct a study on, and quantify, the overall impact that recreation on Federal recreational land and water has on the economy and labor market of the United States.
			302.Extension of seasonal recreation opportunities
 (a)In generalThe relevant unit managers of land managed by the Forest Service, the Bureau of Land Management, and the National Park Service, through the respective land management planning processes of those agencies, may—
 (1)identify areas of Federal recreational land and water in which recreation use is highly seasonal; (2)develop a management plan for extending the recreation season or increasing recreation use in a sustainable manner during the offseason; and
 (3)make information about extended season schedules and related recreational opportunities available to the public and local communities.
 (b)InclusionsThe management plan developed under subsection (a)(2) may include— (1)the addition of facilities that would increase recreation use during the offseason; and
 (2)improvement of access to the area to extend the season. (c)RequirementThe management plan developed under subsection (a)(2) shall be compatible with all applicable Federal laws, regulations, and policies, including land use plans.
				303.Recreation performance metrics
 (a)In generalThe Chief of the Forest Service and the Director of the Bureau of Land Management shall include in any evaluation of the land under the jurisdiction of the Chief and the Director and in the performance evaluation of the land managers, the use of the land for recreation and achievement of stated recreation and tourism goals in the land management plans.
				(b)Metrics
 (1)In generalThe metrics used to evaluate recreation and tourism outcomes shall ensure— (A)the advancement of recreation and tourism goals; and
 (B)the ability of the land manager to enhance the outdoor experience of the visitor. (2)InclusionsThe metrics referred to paragraph (1) may include, to the maximum extent practicable—
 (A)the number of first-time visitors; (B)the number of repeat visitors;
 (C)the number of school and youth groups that visited; (D)the number of recreational and environmental educational programs offered and the success of those programs;
 (E)visitor satisfaction; and (F)the maintenance of existing recreation infrastructure.
						304.Recreation mission
 (a)Definition of Federal agencyIn this section, the term Federal agency means each of— (1)the Corps of Engineers;
 (2)the Bureau of Reclamation; and (3)the Federal Energy Regulatory Commission.
 (b)MissionWith respect to the mission of the Federal agency, each Federal agency shall consider how land and water management decisions can enhance recreation opportunities and the recreation economy.
				305.Deposit of ski area permit rental fees in Federal Lands Recreation Enhancement Act account
 (a)In generalSection 701(a) of the Omnibus Parks and Public Lands Management Act of 1996 (16 U.S.C. 497c(a)) is amended—
 (1)in the first sentence, by striking (a) The Secretary and inserting the following:  (a)In general (1)Rental chargesThe Secretary; and
 (2)by adding at the end the following:  (2)DepositsRevenues collected under paragraph (1) shall be—
 (A)deposited in the applicable special account in the Treasury established under section 807 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6806); and
 (B)administered and distributed in accordance with that section.. (b)Distribution of ski area permit fee revenuesSection 807 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6806) is amended by adding at the end the following:
					
						(f)Distribution of ski area permit fee revenues
							(1)Local distribution of funds
 (A)Retention of revenuesNot less than 80 percent of the ski area permit fees collected at a specific unit or area of the Federal land management agency shall remain available for expenditure, without further appropriation, until expended at that unit or area.
 (B)ReductionThe Secretary may reduce the percentage allocation otherwise applicable under subparagraph (A) to a unit or area of a Federal land management agency, but not below 45 percent, for a fiscal year for revenues collected from ski areas if the Secretary determines that the ski area permit fee revenues collected at the unit or area exceed the reasonable needs of the unit or area for which expenditures may be made for that fiscal year.
								(2)Agency-wide distribution of funds
 (A)In generalThe balance of ski area revenues not distributed in accordance with paragraph (1)(A) shall remain available to that Federal land management agency for expenditure on an agency-wide basis, without further appropriation, until expended.
 (B)Other revenueThe balance of ski area revenues not distributed in accordance with paragraph (1)(B) shall remain available to that Federal land management agency for expenditure only on Federal land units with ski area permits, without further appropriation, until expended in accordance with the requirements of section 808(a)(2)..
				(c)Use of fees
 (1)In generalSection 808(a) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6807(a)) is amended— (A)in paragraph (3), by redesignating subparagraphs (A) through (F) as clauses (i) through (vi), respectively, and indenting appropriately;
 (B)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively, and indenting appropriately;
 (C)by striking the subsection designation and heading and all that follows through Amounts available in the matter preceding subparagraph (A) (as redesignated) and inserting the following:  (a)Use of fees (1)Recreation feesAmounts available; and
 (D)by adding at the end the following:  (2)Ski area permit feesSki area permit fees may be used only for—
 (A)recreation special use permit processing, administration, implementation, support, staff time, and training;
 (B)implementation of the Ski Area Recreational Opportunity Enhancement Act of 2011 (16 U.S.C. 497b note; Public Law 112–46);
 (C)improving and increasing ski area recreational opportunities; (D)maintaining and enhancing facilities used by recreation permit holders; and
 (E)interpretation, visitor information, visitor service, and signage to enhance— (i)visitor experience on Federal land associated with ski area permits; and
 (ii)support of the Forest Service Avalanche Information and Education Program.. (2)Limitation on use of feesSection 808(b) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6807(b)) is amended by inserting or ski area permit fees after any recreation fees.
 (3)Administration, overhead, and indirect costsSection 808(c) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6807(c)) is amended by inserting or ski area permit fee after the recreation fee.
 (4)Transitional exceptionSection 808(d) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6807(d)) is amended in the matter preceding paragraph (1) by inserting (other than amounts derived from ski area permit fees) after agency.
 (5)Conforming amendmentSection 802 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801) is amended— (A)by redesignating paragraphs (12) and (13) as paragraphs (13) and (14), respectively; and
 (B)by inserting after paragraph (11) the following:  (12)Ski area permit feesThe term ski area permit fees means the fee collected from ski area permittees on land managed by—
 (A)the Forest Service; (B)the National Park Service; or
 (C)the Bureau of Land Management.. (d)Savings provisions (1)In generalNothing in this section affects the Act of April 24, 1950 (commonly known as the Granger-Thye Act) (64 Stat. 82, chapter 97), as applied to ski areas.
 (2)Maintenance of fundingRevenue from ski area permit fees retained and allocated under this section shall supplement (and not supplant) other Federal funding for the basic operation and maintenance of Federal land under permit to ski areas or other costs associated with managing, administering, or implementing ski area permits not covered by distribution under this section.
					306.National Recreation Area System
 (a)Declaration of policyIt is the policy of the United States that— (1)certain natural landscapes be conserved and managed for sustainable outdoor recreational and other benefits for the people of the United States; and
 (2)in addition to protecting landscapes for the ecological, intrinsic, historic, or scientific value, certain landscapes should be protected and managed primarily for the social, spiritual, and health benefits the landscapes provide for people through outdoor recreation, for the specific and meaningful experiences made possible by unique and specific landscapes, and for the contributions these landscapes make in support of the outdoor recreation economy.
 (b)PurposeThe purpose of this section is to establish a National Recreation Area System— (1)to recognize areas that possess remarkable recreational values;
 (2)to recognize that land with remarkable recreational values may also possess other important values that underpin the remarkable recreation values, including, at a minimum—
 (A)ecological and watershed values; (B)historical and cultural values;
 (C)scenic value; (D)fish and wildlife values; and
 (E)geological, archeological, and paleontological values; (3)to manage System units for—
 (A)the benefit and recreational enjoyment of present and future generations; and (B)conservation and restoration of the important values described in paragraph (2);
 (4)to highlight that recreation contributes significantly to the economy, particularly in rural and gateway communities;
 (5)to ensure the protection of public land for the benefit of a variety of recreational pursuits where appropriate, including both motorized and nonmotorized uses;
 (6)to recognize that recreation goals and conservation goals can both be achieved in the management of public land; and
 (7)to provide access to sustainable recreation opportunities and enhance public enjoyment of public land.
 (c)DefinitionsIn this section: (1)SecretaryThe term Secretary means—
 (A)the Secretary of the Interior, acting through the Director of the Bureau of Land Management with respect to land administered by the Bureau of Land Management; or
 (B)the Secretary of Agriculture, acting through the Chief of the Forest Service, with respect to National Forest System land.
 (2)SystemThe term System means the National Recreation Area System established by subsection (d). (3)System unitThe term System unit means a System unit designated pursuant to subsection (d).
 (d)CompositionThere is established a National Recreation Area System, to be comprised of— (1)National Recreation Areas described in subsection (i); and
 (2)the System units designated by Congress on or after the date of enactment of this Act. (e)Administration (1)In generalThe Secretary shall manage each System unit in a manner that enhances the remarkable recreational and other important values of the System unit, consistent with subsection (a), and provides for the enjoyment by this and future generations.
 (2)State, tribal, and local involvementEach State, tribal, and local government is encouraged to cooperate in the planning and administration of System units that include or adjoin land under the jurisdiction of the State, tribal, or local government.
					(3)Fish and wildlife
 (A)In generalNothing in this section affects the jurisdiction or responsibilities of a State with respect to fish and wildlife in a System unit.
						(B)Applicable law
 (i)In generalExcept as provided in clause (ii), hunting and fishing shall be permitted on System units under applicable Federal and State laws (including regulations).
 (ii)ExceptionThe Secretary— (I)may designate zones in which and time periods during which no hunting shall be permitted for reasons of public safety, administration, or public use and enjoyment; and
 (II)in carrying out subclause (I), shall issue appropriate regulations after consultation with the wildlife agency of each State affected.
								(4)Other land management designations
						(A)Wilderness areas
 (i)In generalAny portion of a wilderness area that is located within the System unit shall be administered in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.).
 (ii)ApplicationIn carrying out clause (i), in the event of any conflict between the Wilderness Act (16 U.S.C. 1131 et seq.) and this section, the more restrictive provision shall apply.
							(B)Wild and scenic rivers
 (i)In generalAny portion of a wild and scenic river that is located within the System unit shall be administered in accordance with the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.) and this section.
 (ii)ApplicationIn carrying out clause (i), in the event of any conflict between the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.) and this section, the more restrictive provision shall apply.
							(C)National scenic and historic trails
 (i)In generalAny portion of a National Scenic or Historic Trial that is located within the System unit shall be administered in accordance with the National Trails System Act (16 U.S.C. 1241 et seq.).
 (ii)ApplicationIn carrying out clause (i), in the event of any conflict between the National Trails System Act (16 U.S.C. 1241 et seq.) and this section, the more restrictive provision shall apply.
 (5)Water rightsNothing in this section affects any valid or vested water right in existence on the date of enactment of this Act.
					(f)Components of National Recreation Area System
					(1)Map; legal description
 (A)In generalFor System units established on or after the date of enactment of this Act, as soon as practicable after the date of designation of a System unit, the Secretary shall prepare a map and legal description of the System unit.
 (B)Force of lawThe map and legal description filed under subparagraph (A) shall have the same force and effect as if included in this section, except that the Secretary may correct typographical errors in the map and legal description.
 (C)Public availabilityThe map and legal description filed under subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management and Forest Service.
						(2)Comprehensive management plan
 (A)In generalThe Secretaries shall prepare a comprehensive management plan for each System unit within the jurisdiction of the Secretaries that is designated by Congress after the date of enactment of this Act to provide for the protection and enjoyment of the remarkable recreational and other important values of the System unit.
 (B)TimingA comprehensive management plan described in subparagraph (A)— (i)shall be prepared, and regularly reviewed and updated, as a part of the regular land management planning process of the applicable agency; and
 (ii)unless the planning cycle of the applicable agency coincides with the designation of the System unit, shall be initially completed not later than 3 years after the date of designation of the System unit as part of the revision of plans of the applicable agency.
 (C)RequirementsA comprehensive management plan prepared under subparagraph (A) shall— (i)identify the existing, and to the extent practicable, prospective remarkable recreational and other important values of the System unit;
 (ii)ensure the System unit is managed to protect and enhance purposes for which the System unit was established;
 (iii)ensure the System unit is managed to protect and enhance the resources that make the area suitable for designation under subsection (d)(2) in accordance with subsection (a);
 (iv)be coordinated with resource management planning for affected adjacent Federal land; and (v)be prepared in consultation with States, political subdivisions of the State, affected Indian tribes, and the public.
 (D)NoticeThe Secretary shall publish in the Federal Register notice of the completion and availability of a plan prepared under this paragraph.
 (E)UpdateThe Secretary shall periodically review and update applicable management plans prepared under this paragraph to address the values described in paragraphs (1) and (2) of subsection (b).
						(g)Potential additions to National Recreation Area System
 (1)Eligible areaAn area eligible for inclusion in the System is an area that possesses 1 or more of the values described in paragraphs (1) and (2) of subsection (b).
 (2)Potential additionsIn carrying out the land management planning process, the Secretary shall— (A)identify eligible areas that possess remarkable recreational and other important values described in paragraphs (1) and (2) of subsection (b);
 (B)develop and maintain a list of eligible areas as potential additions to the System; and (C)consider recommendations by the Governor of an affected State or territory for potential additions to the System.
 (h)WithdrawalsSubject to valid existing rights, any land designated as a System unit under this section is withdrawn from all forms of—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. (i)Existing National Recreation AreasEach National Recreation Area established as of the date of enactment of this Act and administered by the Secretary of Agriculture, acting through the Chief of the Forest Service, or the Secretary of the Interior, acting through the Director of the Bureau of Land Management, before the date of enactment of this Act shall be—
 (1)deemed to be a unit of the System; and (2)notwithstanding subsection (e), administered under law pertaining to that System unit.
 (j)Standard feesIn accordance with sections 803 through 808 of the Consolidated Appropriations Act, 2005 (16 U.S.C. 6802–6807), the Secretary may establish a standard amenity fee at each of the areas within the National Recreation Area System that are managed by the Bureau of Land Management or the Forest Service, if—
 (1)the purpose of the fee is to enhance visitor services and stewardship of the recreation area; and (2)the establishment of a fee is not prohibited by other Federal law.
 (k)Compliance with existing lawsNothing in this section modifies any obligation— (1)of the Secretary to prepare or implement a land use plan in accordance with section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712) or section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604);
 (2)under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); (3)under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); or
 (4)under any other applicable law. (l)Conflict with other lawsIn the case of a conflict between the provisions of this section and other law, the more restrictive provisions shall apply.
 (m)Native American treaty rightsNothing in this section alters, modifies, enlarges, diminishes, or abrogates the treaty rights of any Indian tribe, including any off-reservation reserved rights.
				IVMaintenance of public land
			AVolunteers
				401.Private-sector volunteer enhancement program
 (a)PurposeThe purpose of this section is to promote private-sector volunteer programs within the Department of the Interior and the Department of Agriculture to enhance stewardship, recreation access, and sustainability of the resources, values, and facilities of the Federal land managed by the Federal land management agencies.
 (b)DefinitionsIn this section: (1)Federal landThe term Federal land means any land—
 (A)owned by the United States; and (B)managed by the head of a Federal land management agency.
 (2)Secretary concernedThe term Secretary concerned means— (A)the Secretary of Agriculture (acting through the Chief of the Forest Service), with respect to National Forest System land; and
 (B)the Secretary of the Interior, with respect to land managed by the Bureau of Land Management. (3)VolunteerThe term volunteer means any individual who performs volunteer services under this section.
 (c)EstablishmentThe Secretary concerned shall develop an initiative to further enhance private-sector volunteer programs and to actively promote private-sector volunteer opportunities and provide outreach and coordination to the private sector.
					(d)Cooperative agreements for stewardship of Federal land
 (1)Authority to enter into agreementsThe Secretary concerned may enter into cooperative agreements (in accordance with section 6305 of title 31, United States Code) with private agencies, organizations, institutions, corporations, individuals, or other entities to carry out 1 or more projects or programs with a Federal land management agency in accordance with this section.
 (2)Project and program instructionsThe Secretary concerned shall include in the cooperative agreement the desired outcomes of the project or program and the guidelines for the volunteers to follow, including—
 (A)the physical boundaries of the project or program; (B)the equipment the volunteers are authorized to use to complete the project or program;
 (C)the training the volunteers are required to complete, including agency consideration and incorporation of trainings offered by qualified nongovernmental organizations and volunteer partner organizations;
 (D)the actions the volunteers are authorized to take to complete the project or program; and (E)any other information that the Secretary concerned determines necessary for the volunteer group to complete the project or program.
 (3)Authorized projects and programsSubject to paragraph (4), the Secretary concerned may use a cooperative agreement to carry out projects and programs for Federal land that—
 (A)promote the stewardship of resources of Federal land by volunteers; (B)support maintaining the resources, trails, and facilities on Federal land in a sustainable manner;
 (C)increase awareness, understanding, and stewardship of Federal land through the development, publication, or distribution of educational materials and products; and
 (D)advance education concerning the Federal land and the missions of the Federal land management agencies through the use of the Federal land as outdoor classrooms and development of other educational programs.
 (4)Conditions on use of authorityThe Secretary concerned may use a cooperative agreement under paragraph (1) to carry out a project or program for the Federal land only if the project or program—
 (A)complies with all Federal laws (including regulations) and policies; (B)is consistent with an applicable management plan for any Federal land and waters involved;
 (C)is monitored by the relevant Federal land management agency during the project and after project completion to determine compliance with the instructions under paragraph (2); and
 (D)satisfies such other terms and conditions as the Secretary concerned determines to be appropriate. 402.Forest Service volunteer liabilitySection 3 of the Volunteers in the National Forests Act of 1972 (16 U.S.C. 558c) is amended by adding at the end the following:
					
 (e)InclusionFor purposes of subsections (b), (c), and (d), the term volunteer includes a person providing volunteer services to the Secretary— (1)who is recruited, trained, and supported by a cooperator under a mutual benefit agreement with the Secretary; and
 (2)who performs volunteer services under the collective supervision, guidance, and oversight of the Secretary and the cooperator as mutually agreed to by the Secretary and the cooperator..
				BPriority trail maintenance
 411.Definition of SecretariesIn this subtitle, the term Secretaries means— (1)the Secretary of the Interior; and
 (2)the Secretary of Agriculture, acting through the Chief of the Forest Service. 412.Priority trail maintenance program (a)Selection of priority landscapesIn accordance with subsections (b) and (c), not later than 180 days after the date of enactment of this Act, the Secretaries shall select not fewer than 9 and not more than 15 priority landscapes for increased trail maintenance.
 (b)CriteriaThe priority landscapes selected under subsection (a) shall include a well-defined region in which— (1)the lack of trail maintenance has—
 (A)reduced access to public land; (B)led to an increase, or risk of increase, in harm to natural resources;
 (C)jeopardized public safety; or (D)increased future trail maintenance costs;
 (2)additional resources can meet unmet demands on well-traveled trails; (3)trails—
 (A)have been, or are subsequently, designated as national recreation, scenic, or historic trails; or (B)are located within a designated National Recreation Area or National Scenic Area;
 (4)trails have been identified as a priority in a Statewide comprehensive outdoor recreation plan; or (5)trails are located within a landscape identified as a priority under the large landscapes collaborative process of the Secretaries.
 (c)RequirementsIn selecting priority landscapes under subsection (a), the Secretaries shall— (1)provide opportunities for and consider any public input on priority landscapes received by not later than 90 days after the date of enactment of this Act; and
 (2)select not less than 1 priority landscape in each geographic region of the United States. (d)Increased trail maintenance (1)In generalNot later than 180 days after the date on which the Secretaries select the priority landscapes under subsection (a), the Secretaries shall develop a plan to substantially increase trail maintenance in each priority landscape.
 (2)ContentsIn developing the plan under paragraph (1), the Secretaries shall— (A)provide opportunities for and consider any public input on trail maintenance priorities and needs in each priority landscape;
 (B)consider the costs and benefits of increased trail maintenance in each priority landscape; and (C)incorporate trail maintenance partners and volunteers, including youth organizations.
 (3)Required trail maintenanceIn carrying out the plan developed under paragraph (1), the Secretaries shall substantially increase trail maintenance in each priority landscape.
 (e)RevisionThe Secretaries— (1)shall periodically review the priority landscapes selected under subsection (a) to determine whether revisions to the priority landscapes are necessary; and
 (2)may revise the priority landscapes, including by selecting new priority landscapes or removing existing priority landscapes, at the sole discretion of the Secretaries.
 413.Priority Trail Maintenance Program FundThere is established in the Treasury of the United States a fund to be known as the Priority Trail Maintenance Program Fund, consisting of such amounts as are appropriated to the Priority Trail Maintenance Program Fund, for trail maintenance in the priority landscapes selected by the Secretaries under section 412(a).
				414.Interagency trail management
 (a)In generalThe Secretaries shall establish an interagency trail management plan under which Federal land management agencies shall coordinate so that trails that cross jurisdictional boundaries between the Federal land management agencies are managed and maintained in a uniform manner.
 (b)RequirementThe plan established under subsection (a) shall ensure compliance with all Federal environmental laws applicable to each jurisdiction.
					CPublic Lands Service Corps Act amendments
 421.Amendment to short titleSection 201 of the Public Lands Corps Act of 1993 (16 U.S.C. 1701 note; 107 Stat. 848) is amended to read as follows:
					
						201.Short title; references
 (a)Short titleThis title may be cited as the Public Lands Service Corps Act of 1993. (b)ReferencesAny reference contained in any law, regulation, document, paper, or other record of the United States to the Public Lands Corps Act of 1993 shall be considered to be a reference to the Public Lands Service Corps Act of 1993..
 422.ReferenceA reference in this subtitle to the Act is a reference to the Public Lands Service Corps Act of 1993 (16 U.S.C. 1721 et seq.; title II of Public Law 91–378).
				423.Amendments to Public Lands Service Corps Act of 1993
 (a)Name and project description changesThe Act is amended— (1)in the title heading, by striking Public lands corps and inserting Public lands service corps;
 (2)in section 204 (16 U.S.C. 1723), in the heading, by striking Public lands corps and inserting public lands service corps; (3)in section 210(a)(2) (16 U.S.C. 1729(a)(2)), in the heading, by striking Public lands;
 (4)by striking Public Lands Corps each place it appears and inserting Corps; (5)by striking conservation center each place it appears and inserting residential conservation center;
 (6)by striking conservation centers each place it appears and inserting residential conservation centers; (7)by striking appropriate conservation project each place it appears and inserting appropriate natural and cultural resources conservation project; and
 (8)by striking appropriate conservation projects each place it appears and inserting appropriate natural and cultural resources conservation projects. (b)FindingsSection 202(a) of the Act (16 U.S.C. 1721(a)) (as amended by subsection (a)) is amended—
 (1)in paragraph (1)— (A)by striking Corps can benefit and inserting conservation corps can benefit; and
 (B)by striking the natural and cultural and inserting natural and cultural; (2)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively;
 (3)by inserting after paragraph (1) the following:  (2)Participants in conservation corps receive meaningful education and training, and their experience with conservation corps provides preparation for careers in public service.
 (3)Young men and women who provide service in support of rehabilitation, promotion, and restoration of the natural, cultural, historic, archaeological, recreational, and scenic treasures of the United States will gain an increased appreciation and understanding of the public lands and heritage of the United States, and of the value of public service, and are likely to become life-long advocates for those values.;
 (4)in paragraph (4) (as redesignated by paragraph (2)), by inserting , cultural, historic, archaeological, recreational, and scenic after Many facilities and natural; and (5)by adding at the end the following:
							
 (6)The work of conservation corps can benefit communities adjacent to public lands and facilities through renewed civic engagement and participation by corps participants and those they serve, improved student achievement, and restoration and rehabilitation of public assets..
 (c)PurposeSection 202 of the Act (16 U.S.C. 1721(b)) is amended by striking subsection (b) and inserting the following:
						
 (b)PurposesThe purposes of this Act are— (1)to introduce young men and women to public service while furthering their understanding and appreciation of the natural, cultural, historic, archaeological, recreational, and scenic resources of the United States;
 (2)to facilitate training and recruitment opportunities in which service is credited as qualifying experience for careers in the management of such resources;
 (3)to instill in a new generation of young men and women from across the United States, including young men and women from diverse backgrounds, the desire to seek careers in resource stewardship and public service by allowing them to work directly with professionals in agencies responsible for the management of the natural, cultural, historic, archaeological, recreational, and scenic resources of the United States;
 (4)to perform, in a cost-effective manner, appropriate natural and cultural resources conservation projects where such projects are not being performed by existing employees;
 (5)to assist Federal, State, and local governments and Indian tribes in performing research and public education tasks associated with the conservation of natural, cultural, historic, archaeological, recreational, and scenic resources;
 (6)to expand educational opportunities on public lands and by rewarding individuals who participate in conservation corps with an increased ability to pursue higher education and job training;
 (7)to promote public understanding and appreciation of the missions and the natural and cultural resources conservation work of the participating Federal agencies through training opportunities, community service and outreach, and other appropriate means; and
 (8)to create a grant program for Indian tribes to establish the Indian Youth Service Corps so that Indian youth can benefit from carrying out projects on Indian lands that the Indian tribes and communities determine to be priorities..
 (d)DefinitionsSection 203 of the Act (16 U.S.C. 1722) is amended— (1)by redesignating paragraphs (3) through (7), (8) through (10), and (11) through (13) as paragraphs (5) through (9), (11) through (13), and (15) through (17), respectively;
 (2)by striking paragraphs (1) and (2) and inserting the following:  (1)Appropriate natural and cultural resources conservation projectThe term appropriate natural and cultural resources conservation project means any project in support of or for the conservation, restoration, construction, or rehabilitation of natural, cultural, historic, archaeological, recreational, or scenic resources and programs.
 (2)Consulting internThe term consulting intern means a consulting intern selected under section 206(a)(2). (3)Corps; Public Lands Service CorpsThe terms Corps and Public Lands Service Corps mean the Public Lands Service Corps established by section 204(a).
 (4)Corps participantThe term Corps participant means an individual enrolled— (A)in the Corps or the Indian Youth Service Corps; or
 (B)as a resource assistant or consulting intern.; (3)by inserting after paragraph (9) (as redesignated by paragraph (1)) the following:
							
 (10)Indian Youth Service CorpsThe term Indian Youth Service Corps means a qualified youth or conservation corps established under section 207 that— (A)enrolls individuals between the ages of 15 and 25, inclusive, a majority of whom are Indians; and
 (B)is established pursuant to a tribal resolution that describes the agreement between the Indian tribe and the qualified youth or conservation corps to operate an Indian Youth Service Corps program for the benefit of the members of the Indian tribe.;
 (4)by striking paragraph (12) (as redesignated by paragraph (1)) and inserting the following:  (12)Public landsThe term public lands means any land or water (or interest therein) owned or administered by the United States, including those areas of coastal and ocean waters, the Great Lakes and their connecting waters, and submerged lands over which the United States exercises jurisdiction, except that such term does not include Indian lands.;
 (5)in paragraph (13) (as redesignated by paragraph (1))— (A)in subparagraph (A)—
 (i)by striking full-time,; (ii)by inserting on eligible service lands after resource setting; and
 (iii)by striking 16 and inserting 15; (B)in subparagraph (B), by striking and at the end;
 (C)in subparagraph (C), by striking the period at the end and inserting ; and; and (D)by adding at the end the following:
								
 (D)makes available for audit for each fiscal year for which the qualified youth or conservation corps receives Federal funds under this Act, all information pertaining to the expenditure of the funds, any matching funds, and participant demographics.;
 (6)by inserting after paragraph (13) (as redesignated by paragraph (1)) the following:  (14)Residential conservation centersThe term residential conservation centers means the facilities authorized under section 205.;
 (7)in paragraph (15) (as redesignated by paragraph (1)), by striking 206 and inserting 206(a)(1); and (8)in paragraph (16) (as redesignated by paragraph (1))—
 (A)in subparagraph (A), by striking and at the end; (B)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (C)with respect to the National Marine Sanctuary System, coral reefs, and other coastal, estuarine, and marine habitats, and other lands and facilities administered by the National Oceanic and Atmospheric Administration, the Secretary of Commerce..
 (e)Public Lands Service Corps programSection 204 of the Act (16 U.S.C. 1723) (as amended by subsection (a)) is amended— (1)by redesignating subsections (b) and (c) and subsections (d) through (f) as subsections (c) and (d) and subsections (f) through (h), respectively;
 (2)by striking subsection (a) and inserting the following:  (a)Establishment of Public Lands Service CorpsThere is established in the Department of the Interior, the Department of Agriculture, and the Department of Commerce a Public Lands Service Corps.
								(b)Establishment of Corps office; coordinators; liaison
									(1)Establishment of offices
 (A)Department of the InteriorThe Secretary of the Interior shall establish a department-level office to coordinate the Corps activities within the Department of the Interior.
 (B)Department of AgricultureThe Secretary of Agriculture shall establish within the Forest Service an office to coordinate the Corps activities within that agency.
 (C)Department of CommerceThe Secretary of Commerce shall establish within the National Oceanic and Atmospheric Administration an office to coordinate the Corps activities within that agency.
 (2)Establishment of coordinatorsThe Secretary shall designate a Public Lands Service Corps coordinator for each agency under the jurisdiction of the Secretary that administers Corps activities.
 (3)Establishment of liaisonThe Secretary of the Interior shall establish an Indian Youth Service Corps liaison that will— (A)provide outreach to Indian tribes about opportunities for establishing Corps and Indian Youth Service Corps programs; and
 (B)coordinate with the Tribal Liaison of the Corporation for National Service to identify and establish Corps and Indian Youth Service Corps opportunities for Indian youth.;
 (3)by striking subsection (c) (as redesignated by paragraph (1)) and inserting the following:  (c)Participants (1)In generalThe Secretary may enroll in the Corps individuals who are—
 (A)hired by an agency under the jurisdiction of the Secretary to perform work authorized under this Act; or
 (B)members of a qualified youth or conservation corps with which the Secretary has entered into a cooperative agreement to perform work authorized under this Act.
 (2)Resource assistants and consulting internsThe Secretary may also enroll in the Corps resource assistants and consulting interns in accordance with section 206(a).
 (3)Eligibility requirementsTo be eligible for enrollment as a Corps participant, an individual shall— (A) (i)be between the ages of 15 and 25, inclusive; or
 (ii)in the case of a military veteran, be not older than 35; and (B)satisfy the requirements of section 137(a)(5) of the National and Community Service Act of 1990 (42 U.S.C. 12591(a)(5)).
 (4)TermsEach Corps participant may be enrolled in the Corps for a term of up to 2 years of service, which may be served over a period that exceeds 2 calendar years.
 (5)Civil serviceAn individual may be enrolled as a Corps participant without regard to the civil service and classification laws, rules, or regulations of the United States.
 (6)PreferenceThe Secretary may establish a preference for the enrollment as Corps participants individuals who are economically, physically, or educationally disadvantaged.
 (7)Local preferenceThe Secretary may establish a preference for enrollment of Corps participants individuals who live in the State or region in which the work is being performed.;
 (4)in subsection (d) (as redesignated by paragraph (1))— (A)in paragraph (1)—
 (i)by striking contracts and; and (ii)by striking subsection (d) and inserting subsection (f);
 (B)by striking paragraph (2); and (C)by inserting after paragraph (1) the following:
								
 (2)RecruitmentThe Secretary shall carry out, or enter into cooperative agreements to provide, a program to attract eligible youth to the Corps by publicizing Corps opportunities through high schools, colleges, employment centers, electronic media, and other appropriate institutions and means.
 (3)PreferenceIn entering into cooperative agreements under paragraph (1) or awarding competitive grants to Indian tribes or tribally authorized organizations under section 207, the Secretary may give preference to qualified youth or conservation corps that are located in specific areas where a substantial portion of members are economically, physically, or educationally disadvantaged.;
 (5)by inserting after subsection (d) (as redesignated by paragraph (1)) the following:  (e)TrainingFor purposes of training, the Secretary shall take into account training already received by Corps participants enrolled from qualified youth or conservation corps.;
 (6)in subsection (f) (as redesignated by paragraph (1))— (A)in paragraph (1)—
 (i)in the heading, by striking In general.— and inserting Use of Corps; projects.—; (ii)by striking The Secretary may utilize the Corps or any qualified youth or conservation corps to carry out and inserting the following:
									
 (A)In generalThe Secretary may use the Corps to carry out, with appropriate supervision and training,; (iii)by striking on public lands and inserting on on eligible service lands; and
 (iv)by adding at the end the following:  (B)ProjectsAppropriate natural and cultural resources conservation projects carried out under this section may include—
 (i)protecting, restoring, or enhancing ecosystem components to promote species recovery, improve biological diversity, enhance productivity and carbon sequestration, and enhance adaptability and resilience of eligible service lands and resources to climate change and other natural and human disturbances;
 (ii)promoting the health of eligible service lands, including— (I)protecting and restoring watersheds and forest, grassland, riparian, estuarine, marine, or other habitat;
 (II)reducing the risk of uncharacteristically severe wildfire and mitigating damage from insects, disease, and disasters;
 (III)controlling erosion; (IV)controlling and removing invasive, noxious, or nonnative species; and
 (V)restoring native species; (iii)collecting biological, archaeological, and other scientific data, including climatological information, species populations and movement, habitat status, and other information;
 (iv)assisting in historical and cultural research, museum curatorial work, oral history projects, documentary photography, and activities that support the creation of public works of art related to eligible service lands; and
 (v)constructing, repairing, rehabilitating, and maintaining roads, trails, campgrounds and other visitor facilities, employee housing, cultural and historic sites and structures, and other facilities that further the purposes of this Act.;
 (B)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively; and (C)by inserting after paragraph (1) the following:
								
 (2)Visitor servicesThe Secretary may— (A)enter into or amend an existing cooperative agreement with a cooperating association, educational institution, friends group, or similar nonprofit partner organization for the purpose of providing training and work experience to Corps participants in areas such as sales, office work, accounting, and management, provided that the work experience directly relates to the conservation and management of eligible service lands; and
 (B)allow Corps participants to help promote visitor safety and enjoyment of eligible service lands, and assist in the gathering of visitor use data.
 (3)InterpretationThe Secretary may permit Corps participants to provide interpretation or education services for the public under the direct and immediate supervision of an agency employee—
 (A)to provide orientation and information services to visitors; (B)to assist agency employees in the delivery of interpretive or educational programs where audience size, environmental conditions, safety, or other factors make such assistance desirable;
 (C)to present programs that relate the personal experience of the Corps participants for the purpose of promoting public awareness of the Corps, the role of the Corps in public land management agencies, and the availability of the Corps to potential participants; and
 (D)to create nonpersonal interpretive products, such as website content, Junior Ranger program books, printed handouts, and audiovisual programs.;
 (7)in subsection (g) (as redesignated by paragraph (1))— (A)in the matter preceding the first paragraph, by striking those projects which and inserting priority projects and other projects that; and
 (B)by striking paragraph (2) and inserting the following:  (2)will instill in Corps participants a work ethic and a sense of public service;; and
 (8)by adding at the end the following:  (i)Other participantsThe Secretary may allow volunteers from other programs administered or designated by the Secretary to participate as volunteers in projects carried out under this section.
								(j)Criminal history checks
 (1)In generalThe requirements of section 189D(b) of the National and Community Service Act of 1990 (42 U.S.C. 12645g(b)) shall apply to each individual age 18 or older seeking—
 (A)to become a Corps participant; (B)to receive funds authorized under this Act; or
 (C)to supervise or otherwise have regular contact with Corps participants in activities authorized under this Act.
 (2)Eligibility prohibitionIf any of paragraphs (1) through (4) of section 189D(c) of the National and Community Service Act of 1990 (42 U.S.C. 12645g(c)) apply to an individual described in paragraph (1), that individual shall not be eligible for the position or activity described in paragraph (1), unless the Secretary provides an exemption for good cause..
 (f)Residential conservation centers and program supportSection 205 of the Act (16 U.S.C. 1724) is amended— (1)in subsection (b)—
 (A)by striking The Secretary and inserting the following:  (1)In generalThe Secretary; and
 (B)by adding at the end the following:  (2)Temporary housingThe Secretary may make arrangements with another Federal agency, State, local government, or private organization to provide temporary housing for Corps participants as needed and available.
 (3)TransportationIn project areas where Corps participants reside at their own homes, the Secretary may provide transportation to and from project sites.;
 (2)by redesignating subsection (d) as subsection (e); (3)by inserting after subsection (c) the following:
							
 (d)MentorsThe Secretary may recruit from programs, such as Federal volunteer and encore service programs, and from veterans groups, military retirees, and active duty personnel, such adults as may be suitable and qualified to provide training, mentoring, and crew-leading services to Corps participants.; and
 (4)in subsection (e) (as redesignated by paragraph (2)), by striking that are appropriate and all that follows through the period and inserting that the Secretary determines to be necessary for a residential conservation center.. (g)Resource assistants and consulting internsSection 206 of the Act (16 U.S.C. 1725) is amended—
 (1)in the section heading, by inserting and consulting interns before the period; and (2)by striking subsections (a) and (b) and inserting the following:
							
								(a)Authorization
									(1)Resource assistants
 (A)In generalThe Secretary may provide individual placements of resource assistants with any agency under the jurisdiction of the Secretary that carries out appropriate natural and cultural resources conservation projects to carry out research or resource protection activities on behalf of the agency.
 (B)EligibilityTo be eligible for selection as a resource assistant, an individual shall be at least 17 years of age.
 (C)PreferenceIn selecting resource assistants for placement under this paragraph, the Secretary shall give a preference to individuals who are enrolled in an institution of higher education or are recent graduates from an institution of higher education, with particular attention given to ensuring full representation of women and participants from Historically Black Colleges and Universities, Hispanic-serving institutions, and Tribal Colleges and Universities.
										(2)Consulting interns
 (A)In generalThe Secretary may provide individual placements of consulting interns with any agency under the jurisdiction of the Secretary that carries out appropriate natural and cultural resources conservation projects to carry out management analysis activities on behalf of the agency.
 (B)EligibilityTo be eligible for selection as a consulting intern, an individual shall be enrolled in, and have completed at least 1 full year at, a graduate or professional school that has been accredited by an accrediting body recognized by the Secretary of Education.
										(b)Use of existing nonprofit organizations
 (1)In generalWhenever 1 or more nonprofit organizations can provide appropriate recruitment and placement services to fulfill the requirements of this section, the Secretary may implement this section through such organizations.
 (2)ExpensesParticipating organizations shall contribute to the expenses of providing and supporting the resource assistants or consulting interns from sources of funding other than the Secretary, at a level of not less than 25 percent of the total costs of each participant in the resource assistant or consulting intern program who has been recruited and placed through that organization.
 (3)ReportingEach participating organization shall be required to submit an annual report evaluating the scope, size, and quality of the program, including the value of work contributed by the resource assistants and consulting interns, to the mission of the agency..
 (h)Technical amendmentThe Act is amended by redesignating sections 207 through 211 (16 U.S.C. 1726 through 1730) as sections 209 through 213, respectively.
 (i)Indian Youth Service CorpsThe Act is amended by inserting after section 206 (16 U.S.C. 1725) the following:  207.Indian Youth Service Corps (a)Authorization of cooperative agreements and competitive grantsThe Secretary is authorized to enter into cooperative agreements with, or make competitive grants to, Indian tribes and qualified youth or conservation corps for the establishment and administration of Indian Youth Service Corps programs to carry out appropriate natural and cultural resources conservation projects on Indian lands.
 (b)ApplicationTo be eligible to receive assistance under this section, an Indian tribe or a qualified youth or conservation corps shall submit to the Secretary an application in such manner and containing such information as the Secretary may require, including—
 (1)a description of the methods by which Indian youth will be recruited for and retained in the Indian Youth Service Corps;
 (2)a description of the projects to be carried out by the Indian Youth Service Corps; (3)a description of how the projects were identified; and
 (4)an explanation of the impact of, and the direct community benefits provided by, the proposed projects..
 (j)GuidanceThe Act is amended by inserting after section 207 (as amended by subsection (i)) the following:  208.GuidanceNot later than 18 months after the date on which funds are made available to the Secretary to carry out this Act, the Secretary shall issue guidelines for the management of programs under the jurisdiction of the Secretary that are authorized under this Act..
 (k)Living allowances and terms of serviceSection 209 of the Act (16 U.S.C. 1726) (as redesignated by subsection (h)) is amended by striking subsections (a), (b), and (c) and inserting the following:
						
							(a)Living allowances
 (1)In generalThe Secretary shall provide each Corps participant with a living allowance in an amount established by the Secretary.
 (2)Travel costsThe Secretary may reimburse Corps participants for travel costs at the beginning and end of the term of service of the Corps participants.
								(b)Terms of service
 (1)In generalEach Corps participant shall agree to participate for such term of service as may be established by the Secretary.
 (2)ConsultationsWith respect to the Indian Youth Service Corps, the term of service shall be established in consultation with the affected Indian tribe or tribally authorized organization.
 (c)Hiring preference and future employmentThe Secretary may— (1)grant to a Corps participant credit for time served as a Corps participant, which may be used toward future Federal hiring;
 (2)provide to a former participant of the Corps or the Indian Youth Service Corps noncompetitive hiring status for a period of not more than 2 years after the date on which the service of the candidate in the Corps or the Indian Youth Service Corps was complete, if the candidate—
 (A)has served a minimum of 960 hours on an appropriate natural or cultural resources conservation project that included at least 120 hours through the Corps or the Indian Youth Service Corps; and
 (B)meets Office of Personnel Management qualification standards for the position for which the candidate is applying;
 (3)provide to a former resource assistant or consulting intern noncompetitive hiring status for a period of not more than 2 years after the date on which the individual has completed an undergraduate or graduate degree, respectively, from an accredited institution, if the candidate—
 (A)successfully fulfilled the resource assistant or consulting intern program requirements; and (B)meets Office of Personnel Management qualification standards for the position for which the candidate is applying; and
 (4)provide, or enter into contracts or cooperative agreements with qualified employment agencies to provide, alumni services such as job and education counseling, referrals, verification of service, communications, and other appropriate services to Corps participants who have completed the term of service..
 (l)National service educational awardsSection 210 of the Act (16 U.S.C. 1727) (as redesignated by subsection (h)) is amended— (1)in subsection (a) (as amended by subsection (a)(4)), in the first sentence—
 (A)by striking participant in the Corps or a resource assistant and inserting Corps participant; and (B)by striking participant or resource assistant and inserting Corps participant; and
 (2)in subsection (b)— (A)by striking either participants in the Corps or resource assistants and inserting Corps participants; and
 (B)by striking or a resource assistant. (m)NondisplacementSection 211 of the Act (16 U.S.C. 1728) (as redesignated by subsection (h)) is amended by striking activities carried out and all that follows through the period and inserting Corps participants..
 (n)FundingSection 212 of the Act (16 U.S.C. 1729) (as redesignated by subsection (h)) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)in the second sentence, by striking nonfederal sources and inserting sources other than the Secretary; and
 (ii)by inserting after the second sentence the following: The Secretary may pay up to 90 percent of the costs of a project if the Secretary determines that the reduction is necessary to enable participation from a greater range of organizations or individuals.; and
 (B)in paragraph (2), by inserting or Indian Youth Service Corps after Corps each place it appears; (2)by striking subsection (b) and inserting the following:
							
 (b)Funds available under National and Community Service ActTo carry out this Act, the Secretary shall be eligible to apply for and receive assistance under section 121(b) of the National and Community Service Act (42 U.S.C. 12571(b)).; and
 (3)in subsection (c)— (A)by striking section 211 and inserting section 213; and
 (B)by inserting or Indian Youth Service Corps after Corps. (o)Authorization of appropriationsSection 213 of the Act (16 U.S.C. 1730) (as redesignated by subsection (h)) is amended—
 (1)in subsection (a), by striking year and all that follows through the period and inserting year.; (2)by striking subsection (b); and
 (3)by redesignating subsection (c) as subsection (b). 424.Direct hire authoritySection 121(a) of the Consolidated Appropriations Act, 2012 (16 U.S.C. 1725a(a)), is amended—
 (1)in paragraph (1)— (A)by inserting and the Secretary of Agriculture after Secretary of the Interior;
 (B)by striking paragraph (1) and inserting paragraph (2); and (C)by inserting or the Department of Agriculture, as applicable, after Department of the Interior; and
 (2)in paragraph (2), in the matter preceding subparagraph (A), by inserting or consulting intern after resource assistant.  